DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on May 28, 2020 are accepted. 

Specification
	The specification filed May 28, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. US 2021/0006342 A1 [hereinafter Zhao] (based on PCT publication date of 06/09/2019).

As per claims 1, 5 and 9, Zhao teaches a method of generating an ensemble of deep learning or neural network models, the method comprising: 
for a training set of data: generating a plurality of model samples for the training set of data, the plurality of model samples generated from deep learning or neural network methods (i.e., input data to a neural network and output neural network model, paragraphs 0057-0059); and 
 aggregating output of the model samples to generate an output of the ensemble models (i.e., aggregating interference … as part of the neural network model, paragraphs 0058-0059). 

	As per claims 2, 6 and 10, Zhao further teaches the method wherein the generating the plurality of model samples for the training set of data comprises executing a distributed training process during a training phase of the plurality of model samples, the distributed training process training each of the plurality of model samples across separate servers (i.e., Spectrum management apparatus, which is a server), each of the separate servers configured to generate a model sample [paragraphs 0058-0059].

	As pe claims 4, 8 and 12, Zhao further teaches the method wherein the plurality of model samples are predictive maintenance models, and wherein the output is a maintenance recommendation [paragraphs 0058-0059].

Allowable Subject Matter
Claims 3, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435